Order entered July 8, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00353-CV

  MANSIK & YOUNG PLAZA LLC; YOUNG HO KIM; SUN HUI KIM; AND DAVID
                          KIM, Appellants

                                              V.

 K-TOWN MANAGEMENT, LLC D/B/A KTN US; IP INVESTMENTS, LTD.; ODES H.
         KIM; JI HONG PARK; AND CHUL SEUNG PARK, Appellees

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-14-12729

                                          ORDER
       We GRANT appellants’ July 7, 2015 unopposed motion to extend time to file reply brief

and ORDER the brief be filed no later than July 28, 2015.


                                                     /s/    CRAIG STODDART
                                                            JUSTICE